Exhibit 10.1
MASTER AIRPORT ACCESS AGREEMENT
     This Master Airport Access Agreement (the “Agreement”) is entered into as
of November 22, 2010 (“Effective Date”) by and between the Panama City-Bay
County Airport and Industrial District (the “District”), an independent special
district of the State of Florida, and The St. Joe Company (“JOE”), a Florida
corporation (collectively, the “Parties”).
RECITALS
     A. The District owns by Special Warranty Deed from JOE dated November 7,
2007, and recorded in Official Records Book 3000, Page 1952, Official Records,
Bay County, Florida (the “Deed”), land on which the District will operate the
Northwest Florida Beaches International Airport (the “Airport”), a publicly
funded commercial service airport located in Bay County, Florida, which is
depicted in Exhibit A.
     B. JOE or its subsidiary, St. Joe Timberland Company of Delaware, L.L.C.
(“Timberland”), is the owner and developer of private land adjacent to and near
the Airport (the “Private Land”), a portion of which is depicted on Exhibit B
attached hereto and made a part hereof by this reference.
     C. Pursuant to the Deed and the Land Donation Agreement between the
District and JOE dated August 22, 2006 (the “Land Donation Agreement”), the
Parties have agreed to cooperate on specific strategies to market the Airport
and the West Bay Sector Plan to attract new industries consistent with the uses
contemplated in the map and policies known as “Chapter 12” of the Bay County
Comprehensive Plan.
     D. In order to further the specific strategies referenced above, the
District and JOE agreed in the Land Donation Agreement that the District will
provide access, subject to the approval requirements of the Federal Aviation
Administration (the “FAA”) as set forth herein and compliance with the
District’s federal grant obligations, from the Private Land to the Airport
Operations Area (the “AOA”) consistent with the interests of the District in
ensuring safety and security of the airfield and providing for the financial
self-sustainability of the Airport.
     E. The District and JOE each acknowledge that this Agreement will
facilitate economic development thereby contributing to the financial
self-sustainability of the Airport by establishing the process by which access
to the AOA will be documented consistent with the original intent and purpose of
the Land Donation Agreement.
     NOW, THEREFORE, in consideration of the mutual promises and upon the terms
and subject to the conditions set forth herein, the parties agree as follows:
AGREEMENT
     1. Recitals. The above recitals are incorporated herein and agreed to by
the Parties.
     2. Access Rights. Pursuant to the Deed and Land Donation Agreement, JOE has
access rights to the AOA subject to specific requirements. This Agreement grants
JOE access

Page 1 of 8



--------------------------------------------------------------------------------



 



to the AOA in locations to be determined and as more specifically depicted on
Exhibit B from the Private Land. This Agreement does not make JOE an end user as
defined in Paragraph 3 below unless and until JOE obtains the approvals and
executes the End User License Agreement described in Paragraph 3 below. The
parties have initially identified three (3) access points on Exhibit B as
initial locations for such access; however the District acknowledges that JOE
may request approval for additional access points from time to time in the
future. Nothing herein shall be construed to bar the District from further
alteration, development, expansion or improvement of the Airport, and the
District expressly reserves the right to do so, but the District agrees to
collaborate with JOE so that any such alteration, development, expansion or
improvement acknowledges and considers any proposed or approved access points of
JOE or its assigns including without limitation those access points identified
on Exhibit B. JOE shall be afforded flexibility as to the number and location of
access points subject only to limitations imposed by reason of the Land Donation
Agreement, operational safety and efficiency considerations and providing for
the financial self-sustainability of the Airport as determined by the District,
the FAA, and security considerations as determined by the TSA. To that end, JOE
agrees to collaborate with the District over time as the District plans its
lands inside the fence, and use its best efforts to identify the location, and
configuration of the access taxiways from time to time so that the District can
incorporate through the fence locations in its master planning initiatives. The
access granted herein shall be for the purpose of allowing JOE or its assigns or
end users to conduct operations including but not limited to aviation related
activities and aircraft operations on the access area of its off airport land,
so that it will have unobstructed access to airport taxiways leading to runways,
for the purpose of maneuvering, taking off, loading, unloading, and landing of
aircraft. The access rights granted herein are intended to define, describe and
comply with the rights granted in the Deed and must be construed to be
consistent with the language of the Deed.
     3. End Users and License Agreement. In order to have access rights to the
AOA an end user must have an End User License Agreement. Subject to end user
approval by the District, the FAA and any other applicable regulating entity,
end users designated by JOE shall have use and enjoyment of the access rights
herein described. Any access to the AOA is conditioned upon the end user
executing an End-User License Agreement in a form agreed to by the parties and
as may be amended from time to time by the District so long as the amendment is
reasonable and consistent with the purposes of this Agreement and the Land
Donation Agreement. By way of example, the types of end uses that are considered
suitable include but are not limited to: industrial parks, aviation related
activities and aircraft operations, engineering, aircraft or component
manufacturing, MRO’s, aeronautical assembly, and air freight and logistics
operations. Aeronautical service providers such as FBO’s, retail fuel sales, and
t-hangars are prohibited. Residential uses are prohibited. It is likely that
aviation related uses will occur on JOE owned land and on land owned by the
District. The failure to approve an end user cannot be arbitrary or capricious.
     4. Improvements. The District agrees to permit JOE to construct
improvements built to FAA standards on land owned by the District within the
access areas identified in Exhibit B or in other areas approved by the District,
subject to the District’s and all other necessary approvals as to design and
specification, environmental, permitting, etc. (the “Improvements”), which
approval will not be unreasonably withheld. All costs associated with any
planning, design, permitting, environmental approvals, and construction shall be
at no cost to the District. The Improvements may include but are not limited to
taxiway(s), control gate(s), and/or corresponding truck/tug road(s). Access
taxiways and truck/tug roads on the Property will be available for use by on
airport users and off-airport end users who are on or have legal access through
parcels abutting any portion of such taxiways or truck/tug roads (the
“Off-Airport

Page 2 of 8



--------------------------------------------------------------------------------



 



Parcels”). Plans and specifications for taxiways and truck/tug roads shall be
approved by the District prior to construction, which approval shall not be
unreasonably withheld. In addition, to the extent mitigation land may be
required beyond the approximately 9,600 acres of mitigation land which was
dedicated for the benefit of the development of the District’s property and
recorded in Official Records Book 2855, Page 317, Official Records of Bay
County, Florida, for work in or around wetlands specifically related to the
Improvements, JOE agrees that the required mitigation land shall be addressed in
the cost sharing agreement contemplated in Paragraph 5 of this Agreement. Upon
completion of any Improvement, those portions of the Improvements within the
Airport boundaries shall be conveyed to the District. The District shall
maintain any dedicated portion of the Improvement in accordance with commercial
aviation standards for maintenance of public taxiways. Any conveyance of the
Improvements, shall be subject to the Access Rights provided in Paragraph 2 and
elsewhere in this Agreement.
     5. Cost Sharing Agreement. To the extent that the Improvements constructed
by JOE are improvements contemplated in the District’s Airport Layout Plant (the
“ALP”), as it may be amended, the District and JOE agree to discuss a
cost-sharing agreement related to those improvements prior to commencement of
construction. To the extent that JOE pays the cost of constructing, repairing,
maintaining or reconstructing any Improvement described in the preceding
sentence or provides any mitigation land as may be required under Paragraph 4,
and such cost or value is not reimbursed by the District or otherwise, JOE shall
receive a credit for a period not to exceed twenty years equal to the
unreimbursed amount paid or provided by JOE which credit JOE or its assigns may
apply against any fees due under the Fee Schedule for it as an end user or for
another end user (as defined in Paragraph 9).
     6. FAA Grant Assurances and Other Obligations. Consistent with the terms of
the Land Donation Agreement, JOE acknowledges that certain terms and conditions
described in this Access Agreement - including the location of infrastructure,
the method of controlling access to the AOA and the protection of the ability of
the District to adhere to its federal grant obligations-shall be subject to the
prior approval of the Federal Aviation Administration (the “FAA”) and shall be
in compliance with all applicable FAA rules (including but not limited to the
requirements set forth in FAA Order 5190.6B and FAA Advisory Circular
150/5190-7) and the District’s federal grant obligations. Furthermore, any and
all of the provisions set forth in this Agreement remain subject to the
requirements of the District’s federal grant obligations, any other statutes,
regulations and ordinances now legally in effect, or as they may be hereafter
reasonably and legally amended or adopted in the future (including but not
limited to the laws administered by the FAA, the Florida Department of
Environmental Protection, the U.S. Army Corps of Engineers, Bay County and
Panama City) and the existing Army Corps of Engineers 404 Conceptual Permit
No. SAJ-2001-5264 (IP-GAH). This Agreement is subordinate to the requirements of
the Airport’s FAA Grant Assurances and, pursuant to the applicable FAA
regulations as they may be amended from time to time, nothing herein shall be
construed to grant any unfair competitive advantage to JOE or its assigns
relative to the users or tenants of the Airport.
     7. Amendments to Airport Layout Plan. The District agrees, upon approval
and acceptance of the plan for the Improvements, to make formal amendments to
the ALP to reflect the Improvements and access to the AOA, as required by the
FAA. Any costs associated with such amendments shall be borne by the District.
     8. Grant of Access by End Users and JOE. JOE and end users through the End
User License Agreement agree to grant to the District non-exclusive access to
portions of the Off-Airport Parcels of the Private Land that will become an
extension of the AOA for purposes of

Page 3 of 8



--------------------------------------------------------------------------------



 



security and regulatory compliance. Each Off-Airport Parcel shall contain an
access area which will be defined by mutual agreement of the Parties and
applicable regulations. The access area shall be separated from the remainder of
the off-airport parcel by a wall, fence or other physical barrier. The District
or any other regulatory authority responsible for operation and safety of the
Airport shall have the right to enter the access area to inspect or perform
other regulatory requirements. All applicable safety and operational rules and
regulations (the “Regulations”) applicable to the Airport shall be applicable to
access areas. No rules or regulations of the District shall affect the access
right, other than this Agreement and the Regulations. The District acknowledges
that the Agreement will provide access to land that may have different land use
and zoning standards than those on-airport lands owned by the District.
     9. Access Fee Schedule. The District will create a schedule of fees (the
“Access Fee Schedule”) to be paid by end users of the access rights described in
Paragraph 2 of this Agreement. The District may adjust the Access Fee Schedule
no more than once per year. Any fee increase may not exceed the lesser of the
percentage increase reflected in the prior twelve month period by the Consumer
Price Index (CPI-U, U.S. City Average, all items, 1982-84=100), or three percent
(3%) per adjustment. Fees due under the Fee Schedule shall not be due until
commencement of actual use of the access rights by the end user.
     10. General Provisions. The parties hereto agree to the following general
provisions:
     a. Further Documentation. The parties hereto agree to execute any and all
documents advisable and/or necessary to effectuate the terms and intent of this
Agreement.
     b. Binding. This Agreement shall be binding upon and inure to the benefit
of the parties and their successors and assigns. Any rights or privileges
bestowed herein to JOE shall also inure to the benefit of Timberland and any
other JOE subsidiary.
     c. Invalidity of Provisions. If any provision of this Agreement as applied
to either party or to any circumstance shall be adjudged by a court to be void
and unenforceable, the same shall in no way affect any other provision of this
Agreement, the application of such provision in any other circumstances, or the
validity or enforceability of the Agreement as a whole.
     d. Modification. This Agreement shall not be modified by either party by
oral representation made before or after the execution of this Agreement. All
modifications must be in writing and signed by the parties.
     e. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original Agreement, and all of which shall
constitute one Agreement as of the Effective Date
     f. Time of Essence. Time is of the essence for the performance of each and
every covenant and the satisfaction contained in this Agreement.
     g. Attorney’s Fees. In the event any action is brought to enforce or
interpret any of the terms and provisions of this Agreement, the “prevailing
party” in such action shall be entitled to recover, as an element of costs of
suit and not as damages,

Page 4 of 8



--------------------------------------------------------------------------------



 



reasonable costs and expenses, including but not limited to taxable costs and a
reasonable attorney’s fee.
     h. Construction. This Agreement shall not be construed against the party
preparing it, but shall be construed as if all parties prepared this Agreement,
and in accordance with the laws of the State of Florida. Jurisdiction shall be
Bay County, Florida.
     i. Miscellaneous. All negotiations are merged into this Agreement. This
Agreement constitutes the entire understanding of the parties concerning the
subject of this Agreement. This Agreement shall constitute a binding obligation
between the parties.
     j. Costs and Expenses. Each of the parties shall pay all cost and expenses
incurred or to be incurred by it in negotiating and preparing this Agreement and
in closing and carrying out the transactions contemplated by this Agreement.
     k. Headings. The headings of the paragraphs and subparagraphs of this
Agreement are included for purposes of convenience only, and shall not affect
the construction or interpretation of any of its provisions.
     l. Gender. Any reference to he, she, or it shall not be binding as to
gender, but shall be construed and interpreted to mean he, she, or it as
appropriate in connection with the correct gender.
     m. Incorporation of Recitals. The Recitals are hereby incorporated in this
Agreement by this reference.
     n. Authority to Execute. The individuals executing this Agreement on behalf
of a corporation, partnership, trust, or other entity, hereby represent and
warrant that they are duly authorized to do so on behalf of such entity, and
that all corporate, partnership, trust or other entity requirements have been
fully complied with including such resolutions, voting, or agreements as may be
required to enter into this Agreement and to make this Agreement a binding
obligation of such entity.
     o. Facsimile Copies. Facsimile executed copies of this Agreement shall be
deemed an original copy. Any party may rely upon the facsimile copy of the
original executed Agreement, which may be executed in counterparts. The parties
agree to exchange fully executed original copies by mail within five (5) days
after signing, provided that said exchange or the failure to exchange originals
shall in no way be construed as voiding or negating use of the facsimile copies
as originals.
     p. Notices. All notices permitted or required under this Agreement shall be
deemed given upon (i) personal delivery (ii) actual receipt of notice by the
party to whom such notice was directed, or (iii) forty-eight (48) hours after
having been deposited in a nationally recognized courier service with a second
copy sent by regular first-class mail and addressed to the appropriate party, at
the address provided below or such other address as may hereafter be given by
one party to the other party.

Page 5 of 8



--------------------------------------------------------------------------------



 



     q. Recording. JOE may prepare and record, and the District agrees to sign,
a memorandum or other document reflecting specific locations of the access
rights herein described.
     r. Assignment. This Agreement may not be assigned by either Party without
the written consent of the other Party, which consent shall not be unreasonably
withheld, conditioned or delayed and provided the assignee of this Agreement
agrees to assume the responsibilities of the assigning Party hereunder, as
applicable.
Panama City-Bay County Airport and Industrial District
6300 West Bay Parkway
Panama City Beach, Florida 32409
FAX: 850-785-5674
Attention: Randy Curtis
The St. Joe Company
133 South WaterSound Parkway
WaterSound, Florida 32413
FAX: 850-231-6595
Attention: Ken Borick
     IN WITNESS WHEREOF, the parties hereto have affixed their signatures the
date first above written.

          Panama City-Bay County Airport and Industrial District    
 
       
By:
  /s/ G. L. Clemons    
 
       
 
  G. L. Clemons    
Title:
  Board Chairman    
 
        The St. Joe Company, a
Florida corporation    
 
       
By:
  /s/ Roderick T. Wilson    
 
       
Title:
  President — West Bay Sector    

Page 6 of 8



--------------------------------------------------------------------------------



 



(AIRPORT LOGO) [b83631b8363101.gif]

Page 7 of 8



--------------------------------------------------------------------------------



 



(CONCEPTUAL MASTER PLAN LOGO) [b83631b8363102.gif]

Page 8 of 8



--------------------------------------------------------------------------------



 



Attachment 1
Land Donation Agreement
Between
Panama City — Bay County Airport and Industrial District
and
The St. Joe Company
This Land Donation Agreement (this “Agreement”) made and entered into this 22nd
day of August, 2006, by and between the Panama City-Bay County Airport and
Industrial District (the “District”), an independent special district of the
State of Florida, and The St. Joe Company (“JOE”), a Florida corporation
(collectively, the “Parties”).
W I T N E S S E T H:
     WHEREAS, as early as the 1960s the District recognized the need for
expanded facilities and runways at the existing Panama City-Bay County
International Airport (the “Existing Airport”); and
     WHEREAS, in the 1970s the Federal Aviation Administration (the “FAA”),
various regulatory agencies and Governor Claude Kirk reviewed plans to extend
the primary runway at the Existing Airport; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, plans to extend the primary runway did not proceed at that time
due to inadequate funding and community concerns about the environmental and
social impacts of extending the primary runway; and
     WHEREAS, in 1987 a District master plan approved by the FAA recommended the
expansion of the terminal facilities and again recommended the extension of the
primary runway; and
     WHEREAS, plans to extend the primary runway were delayed due to community
concerns about environmental and social impacts; and
     WHEREAS, in 1993 the Panama City Commission and the Bay County Board of
County Commissioners entered into an interlocal agreement backing bonds to
improve terminal facilities, held public meetings and completed a substantial
deviation of its Development of Regional Impact in order to permit expansion;
and
     WHEREAS, in 1994 the District initiated environmental studies and
permitting to extend its 6,300 foot primary runway by 1,700 to 2,200 feet into
Goose Bayou, requiring an estimated 42 acres of fill in North Bay, including 14
acres containing seagrasses; and
     WHEREAS, over the next four years the District conducted environmental
studies and pursued environmental permits seeking permission from the state to
extend the runway; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, throughout the four year time period, certain concerned citizens
and environmental advocacy groups opposed plans to extend the runway; and
     WHEREAS, in June of 1998, in response to opposition to the runway extension
plans, the District initiated studies to explore other alternatives to improve
the Existing Airport; and
     WHEREAS, the District initiated discussions with JOE to seek its support
for an improved and expanded airport; and
     WHEREAS, such discussions led to a proposal that included the possible
charitable donation of land by JOE to relocate the Existing Airport to achieve
the objectives of additional air traffic and overall safety improvements; and
     WHEREAS, on November 23, 1998, the District placed runway extension plans
on hold and initiated the process of determining the feasibility of a
replacement airport facility; and
     WHEREAS, on November 17, 1999, after nearly 18 months of consideration, JOE
formally indicated its willingness to make a charitable contribution of up to
4,000 acres in west Bay County to the District to allow it to further explore
the feasibility of a replacement airport facility; and
     WHEREAS, on April 12, 2001, following feasibility studies and a site
evaluation analysis, the FAA provided a tentative, advisory determination under

 



--------------------------------------------------------------------------------



 



14 CFR Part 157 that, subject to certain specified conditions, a proposed
relocation of the Panama City-Bay County International Airport (the “Airport”)
to a site in west Bay County would not adversely affect the safe and efficient
use of local airspace; and
     WHEREAS, on November 6, 2001, the District, JOE and the Bay County Board of
County Commissioners entered into an agreement to prepare an optional sector
plan on approximately 75,000 acres in west Bay County in order to seek citizen
participation and develop a vision for the Airport, including planning for
compatible area land uses and environmental conservation; and
     WHEREAS, the West Bay Area Sector Plan provides a blueprint for the area
land uses including the Airport and the creation of the West Bay Preservation
Area, a plan that proposes to protect the West Bay environment forever and
mitigate environmental impacts of the relocated airport development; and
     WHEREAS, on September 24, 2002, the Bay County Board of County
Commissioners unanimously adopted the West Bay Sector Plan overlay map and
policies; and
     WHEREAS, at the District’s request the FAA initiated an Environmental
Impact Statement process and held a public meeting on May 13, 2003, in order to
receive initial public comment on alternatives to expand or relocate the
Existing Airport; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, on December 11, 2003, the Bay County Board of County Commissioners
adopted the West Bay Detailed Specific Area Plan and the Airport Detailed
Specific Area Plan providing land use approval for the Airport and adjacent
compatible uses and environmental conservation; and
     WHEREAS, the District has initiated an airport master planning process in
accordance with FAA guidelines and requirements, and such process will include
preparation of an Airport Master Plan and an Airport Layout Plan (“ALP”), and
such Airport Master Plan and ALP will provide that the Airport will have
sufficient infrastructure and facilities necessary for the operation of a public
commercial service airport at a service level equal to or greater than that
provided at the Existing Airport; and
     WHEREAS, resolutions, proclamations and letters in support of the Airport
have been adopted by the Bay County Commission, the Panama City Beach City
Council, the Washington County Commission, the Gulf County Commission, the
Franklin County Commission, the City of Port St. Joe Commission, the City of
Callaway Commission, the Town of Cedar Grove Council, the City of Parker
Council, the City of Lynn Haven Commission, the Panama City Beach Convention and
Visitors Bureau, Inc., the City of Springfield Commission, the City of
Wewahitchka Commission, the Bay County Chamber of Commerce, the Panama City
Beach’s Chamber of Commerce, the Bay County Tourist Development Council and Gulf
Coast Workforce Board; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the FAA released a Draft Environmental Impact Statement in
November 2004 and thereafter, in order to seek public comment on the
alternatives to expanding or relocating the Existing Airport, held a public
hearing on January 11, 2005, and received written comments through January 28,
2005; and
     WHEREAS, the FAA issued a Notice of Availability for the Final
Environmental Impact Statement (FEIS) in the Federal Register on May 12, 2006
and received written comments through July 5, 2006; and
     WHEREAS, JOE recognizes the potential public benefits that can be promoted
by the Airport, including (i) attracting additional air carriers to the region
and thereby benefiting the public by bringing better air service to Northwest
Florida; (ii) protecting the environment; (iii) creating a higher quality
planning standard for Bay County; (iv) creating new jobs for the region; (v)
benefiting the United States military and specifically Tyndall Air Force Base
through the reduction or elimination of air space conflicts; and (vi) creating
potential economic development for Bay County; and
     WHEREAS, JOE desires to support the project through the charitable
contribution of its land as set forth herein; and
     WHEREAS, JOE wishes to ensure that its contribution of land is used for its
intended charitable purpose as a federally-funded, grant-obligated, public-use

 



--------------------------------------------------------------------------------



 



airport and the District wishes to provide JOE with assurances and legally
enforceable rights to ensure that the donated land be used for such purposes;
     NOW, THEREFORE, in consideration of the mutual premises and covenants
contained herein, the District and JOE hereby agree as follows:
1. Contribution of Airport Property. Subject to the terms and conditions set
forth herein, and in consideration of the premises provided in this Agreement,
JOE will transfer to the District by Special Warranty Deed the property
consisting of approximately 4,000 acres of land as specified in Exhibit A (the
“Airport Property”). The transfer of the Airport Property is subject to the
occurrence of the following events:

a.   The District has received final federal, state and local governmental
permits and approvals required for the construction, equipping and operation of
the new Airport as generally described in Exhibit B (the “Improvements”), and
all applicable appeal and challenge periods for such permits, approvals and
authorizations have either expired or, with respect to any federal challenge
periods, the requirement that such challenge period shall have expired in order
for the District to comply with this provision of the Agreement shall have been
waived by JOE in its sole discretion;

b.   The District has the authority, pursuant to special acts and general law,
to construct the Improvements and to perform the terms of this Agreement; and

 



--------------------------------------------------------------------------------



 



c.   Either (i) the District has secured and has available all funds that are
required to pay for the construction, equipping and operational costs of the
Improvements or (ii) the District has presented documentation demonstrating that
it is reasonably certain that all funds that are required to pay for the
construction, equipping and operational costs of the Improvements will be
available to complete the Improvements in accordance with this Agreement.      
On or before the Deadline (as hereinafter defined), the District shall deliver
to JOE a certificate (the “Compliance Certificate”) certifying that the events
set forth in paragraphs 1(a), (b) and (c) above have occurred. The District
shall attach to the Compliance Certificate such documentation as may be
necessary to demonstrate the accuracy of the certifications. “Deadline” shall
mean December 1, 2006; provided, however, that if the District is diligently
pursuing the Ecosystem Team Permit, the FEIS, the FAA Record of Decision, the
U.S. Army Corps of Engineers 404 permit, state and federal funding and/or
bonding backed by the sale of the Existing Airport (if required), the Deadline
shall be December 1, 2007. Notwithstanding the foregoing, if the District and
the FAA have entered into a letter of intent for the financing of the federal
share of the funds necessary to complete the full construction of the Airport
and the District is diligently pursuing the Ecosystem Team Permit, the FEIS, the
FAA Record of Decision and the U.S. Army Corps of Engineers 404 permit, the
Deadline shall be December 1, 2008. Notwithstanding the foregoing, the Deadline
may be extended by JOE in its sole discretion.

 



--------------------------------------------------------------------------------



 



    JOE shall have 30 days after receipt of the Compliance Certificate to verify
the accuracy of the information contained therein and to notify the District in
writing whether or not JOE is satisfied that the certifications in the
Compliance Certificate are accurate and in compliance with this Agreement (the
“JOE Certificate”). If the JOE Certificate indicates that JOE is satisfied, JOE
shall transfer to the District title as outlined herein to the Airport Property
by delivery to the District of a Special Warranty Deed within 15 days of the
delivery of the JOE Certificate (the “Closing Date”).

    If the JOE Certificate indicates that JOE has determined that the
certifications in the Compliance Certificate are not accurate and/or are not in
compliance with this Agreement, the basis for such determination shall be
disclosed in writing to the District at the time of delivery of the JOE
Certificate. The District shall have 90 days after receipt of the JOE
Certificate to satisfy the objections of JOE. If JOE determines that the
District has satisfied its objections within such 90 days, JOE shall so notify
the District and shall transfer to the District fee simple title, subject to
normal and customary permitted exceptions, including mineral rights existing on
the property, to the Airport Property by delivery to the District of a Special
Warranty Deed within 15 days of such notice (the “Closing Date”).

    In the event that JOE fails to deliver to the District a Special Warranty
Deed as required by the foregoing, and such failure continues for 30 days after
JOE’s receipt of written notice thereof from the District, the District shall
have

 



--------------------------------------------------------------------------------



 



    the right to file an action seeking injunctive relief and/or specific
performance of JOE’s obligations under this Agreement.

    If (i) a Compliance Certificate is not delivered on or before the Deadline
or (ii) a Compliance Certificate delivered on or before the Deadline is deemed
by JOE not to be accurate and/or not in compliance with this Agreement and JOE’s
objections are not satisfied by the District within 90 days after the District’s
receipt of the JOE Certificate, then this Agreement shall terminate and the
District and JOE shall be relieved of their respective obligations contained
herein unless the Parties mutually agree otherwise in writing.

d.   The Airport Property shall be occupied and used by the District for the
construction, operation and maintenance of a federally-funded, grant-obligated,
public-use airport according to the requirements of applicable federal planning
and engineering standards and to the federally-approved Airport Layout Plan
(“ALP”) as more fully set forth in Exhibit B. In the event that (i) the District
elects to abandon or fails to diligently pursue the relocation of the Airport,
(ii) a final judicial decision renders the relocation of the Airport infeasible,
(iii) construction of the Airport has not commenced within two years of the
Closing Date, or (iv) the Airport has not opened for public use within five
years of the Closing Date, JOE shall have the right to cause the Airport
Property, in whole or in part (in JOE’s sole discretion), to revert back to JOE,
its successors or assigns, who thereupon may immediately re-enter and take
possession of the Airport Property free and clear of all claims, liens or

 



--------------------------------------------------------------------------------



 



    encumbrances, including any of the District; provided, however, that JOE
shall reimburse the FAA, the Florida Department of Transportation and the
District for (i) any grant funds disbursed by them for planning and construction
of the Airport and (ii) any funds directly expended by them to third parties in
connection with the construction of the Airport.

    The provisions of this paragraph 1(d) shall survive the transfer of the
Airport Property to the District, and shall be incorporated into the Special
Warranty Deed.

2. Encumbrance of Mitigation Lands. The Parties acknowledge that the District
will be unable to receive all of the permits set forth in Paragraph 1(a) unless
land necessary to mitigate for the environmental impacts of the Improvements on
the Airport Property (the “Mitigation Lands”) is available. Within 30 days after
presentation by the District to JOE of evidence satisfactory to JOE that, but
for the placement of a conservation easement on the Mitigation Lands, the
District will receive the permits and the events set forth in paragraphs 1(a),
(b) and (c) have occurred or are reasonably expected to occur, JOE agrees to
encumber the Mitigation Lands by a conservation easement (the “Conservation
Easement”); provided, however, the obligation to encumber the Mitigation Lands
is subject to the following conditions:

a.   The amount and location of the Mitigation Lands needed to offset the
environmental impacts disclosed in the FEIS shall be limited to those areas
defined by EXHIBIT C (the “Survey”) attached hereto (also to be identified as

 



--------------------------------------------------------------------------------



 



    Exhibit A of the Conservation Easement). The District agrees that if EXHIBIT
C attached hereto is materially different in defining the amount and location of
the Mitigation Lands as compared to the amount and location of Mitigation Lands
referenced in either the Ecosystem Management Agreement (“EMA”) issued by the
Florida Department of Environmental Protection or the 404 permit issued by the
U.S. Army Corps of Engineers, then the District, not JOE, will be obligated to
take whatever action or provide whatever assurances are deemed necessary by the
permitting agencies to offset the environmental impacts disclosed in the FEIS.

b.   The uses permitted on the Mitigation Lands shall be limited to those uses
consistent with the Conservation Easement on the subject Mitigation Lands as
well as conditions set forth under the EMA to be issued by the Florida
Department of Environmental Protection and incorporated into the U.S. Army Corps
of Engineers 404 permit currently under review (collectively referred to as the
“Mitigation Plan”).

c.   The District shall be solely responsible for the management, implementation
and costs of the Mitigation Plan and such obligation shall be set forth in the
Conservation Easement.

d.   Subject to the provisions of Paragraph e below, the Conservation Easement
shall be perpetual and shall contain restrictions deemed necessary by the
permitting agencies, including the Florida Department of Environmental

 



--------------------------------------------------------------------------------



 



    Protection and the U.S. Army Corps of Engineers, for issuance of their
respective permits.

e.   In the event that the District fails to commence construction of the
Improvements on the Airport Property within two years of the Closing Date, JOE
shall have the option to either file an action seeking injunctive relief and/or
specific performance of the District’s obligations under this Agreement or to
request that the District, and the District agrees upon receipt of such request,
to surrender the permit for which the Conservation Easement was issued and cause
the Conservation Easement to be terminated, and the Conservation Easement shall
contain provisions consistent hereto.

3. Access Road and Utilities. The District agrees to construct, in accordance
with Florida Department of Transportation construction standards and the roadway
standards set forth in the West Bay Detailed Specific Area Plan, a four-lane
divided access road connecting the Airport Property to County Road 388 (the
“Access Road”) and to provide utilities to the Airport Property as required to
operate the Improvements. The Access Road shall be located in the general area
depicted on the map attached as Exhibit D. JOE agrees to make a charitable
donation to the District such real property as is reasonably required to
construct the Access Road and to provide easements or land as necessary to
construct water, sewer, gas, electrical and other utility lines to provide
service to the Airport Property. JOE and the District each acknowledge that the
funding of

 



--------------------------------------------------------------------------------



 



the construction of the Access Road and utilities will be in accordance with all
applicable federal requirements.

a.   JOE, its affiliates, successors and assigns, shall have the right to use
the Access Road for access to property of JOE or its affiliates, or their
successors or assigns, and the Access Road will be encumbered with an easement
allowing such use by JOE and its affiliates, or their successors or assigns.

b.   JOE and its affiliates, or their successors or assigns, shall also have the
right, but not the obligation, to receive water, sewer, gas, electrical and
other utilities service from the lines constructed in the Access Road right of
way or elsewhere on Airport Land to provide service to the Airport Property,
provided that such lines have sufficient capacity, beyond that required by the
District to operate the Improvements and to accommodate a reasonable amount of
future expansion by the District, for the proposed use by JOE and its
affiliates, or their successors or assigns, and JOE and its affiliates, or their
successors or assigns, agree to pay the impact fees and user charges that are
uniformly charged to other customers by the provider of such water, sewer, gas,
electrical or other utilities services. The District shall cooperate with JOE in
increasing the capacity of water, sewer, gas and other utilities service for use
by JOE and its affiliates, or their successors or assigns, provided that JOE and
its affiliates, or their successors or assigns, shall be responsible for the
incremental cost for improvements beyond those that would otherwise be
constructed to meet the needs of the Airport.

 



--------------------------------------------------------------------------------



 



c.   JOE consents to the subsequent transfer of the Access Road to the State of
Florida or another governmental entity, provided that the state or other
governmental entity accepts the easement and agrees in writing to be bound by
the obligations of the District to JOE and its affiliates, or their successors
or assigns, concerning the use of the Access Road and the construction of
utilities. Any such transfer must comply with all applicable federal
requirements.

d.   JOE agrees that its use of the Access Road shall not impede the ability of
normal motor vehicle traffic to enter or leave the Airport.

4. Economic Development. The District and JOE agree that economic development in
Bay County and Northwest Florida is a primary goal of this Agreement. As such,
the Parties agree to cooperate on specific strategies to market the Airport
Property and the West Bay Area Sector Plan to attract new industries consistent
with the uses contemplated in the map and policies adopted by the Bay County
Board of County Commissioners known as “Chapter 12” of the Bay County
Comprehensive Plan. In order to facilitate these strategies, the Parties agree
that in the event that JOE sells or otherwise transfers real property adjacent
to or near the Airport Property for the purpose of locating industries or
businesses that desire to have access to the facilities of the Airport, the
District agrees to provide such access consistent with the interest of the
District in ensuring the safety and security of the airfield and providing for
the financial self-sustainability of the Airport. Notwithstanding the foregoing,
the terms and

 



--------------------------------------------------------------------------------



 



conditions of any such access, including the location of infrastructure, the
method of controlling access and assessment of access fees and the protection of
the ability of the District to adhere to its federal obligations shall be
subject to the prior approval of the FAA and shall be in compliance with all
applicable FAA rules and the District’s federal grant obligations. The
District’s agreement to provide such access shall also be subject to the laws
administered by the Florida Departmnet of Environmental Protection and the U.S.
Army Corps of Engineers regulating development activities related to such
assets.
5. Appraisals, Receipts, Etc. The District agrees to cooperate fully with JOE
with respect to the steps necessary for JOE to claim charitable contribution
deductions under Internal Revenue Code (the “Code”) Section 170 and the Treasury
Regulations promulgated thereunder with respect to the charitable contributions
contemplated by this Agreement. Among other things, this shall include the
timely issuance by the District to JOE of all appropriate written receipts and
acknowledgements in the prescribed form and the cooperation by the District with
respect to all appropriate appraisals; provided, however, that the District
shall not be financially responsible for the cost of such appraisals. JOE
recognizes that the District may be required to undertake a separate appraisal
as part of its funding obligations, the cost of which will be the responsibility
of the District.
6. Arbitration. In the event of a breach of the terms of this Agreement, the
Parties shall have available to them all legal and equitable remedies, including
specific

 



--------------------------------------------------------------------------------



 



performance, provided such remedies are sought through binding arbitration as
provided below. To the extent permitted by law and unless otherwise specified
therein, any controversy arising out of this Agreement which the Parties are
unable to resolve by mutual agreement shall be submitted to binding arbitration
in Panama City, Florida, in accordance with the rules of the American
Arbitration Association. Any decision of the arbitrators may be enforced in any
court of competent jurisdiction in Bay County, Florida. Issues under arbitration
shall be heard and decided by three (3) arbitrators, one of whom shall be
designated by the District, one of whom shall be designated by JOE and the third
who shall be designated by the other two or, in the absence of such designation,
shall be designated by the American Arbitration Association. Any decision as to
any issue being arbitrated, including the sharing of cost of arbitration, made
by at least two (2) of the arbitrators shall be the decision of the arbitrators
and such decision shall be final, non-appealable and binding upon the Parties.
Notwithstanding the foregoing, the parties acknowledge that the District is
obligated to comply with its obligations under FAA grant assurances as provided
under federal law and such obligations shall not be subject to the arbitration
provisions set forth above.
7. Enforcement, Standing and Related Issues. The District and JOE expressly
agree that (a) JOE, its successors and assigns, shall have full and complete
legal authority and standing to enforce its rights under this Agreement and
(b) without this absolute and complete legal authority and standing, JOE would
not have entered into this Agreement. Accordingly, on behalf of itself, its
successors and assigns, and any other entity that may derive any rights or
powers from it

 



--------------------------------------------------------------------------------



 



pursuant to this Agreement, the District hereby (a) irrevocably waives any and
all objections to JOE’s standing to enforce its rights under this Agreement and
(b) represents and warrants that it will not object to or challenge in any way
the legal standing of JOE, its successors and assigns, to enforce its rights
under this Agreement.
8. Interpretation. In the event that any provision of this Agreement shall be
held to be invalid, such provision shall be null and void; however, the validity
of the remaining provisions of this Agreement shall not in any way be affected
thereby. The headings contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement. The
Parties understand that a substantial number of additional agreements, deeds,
restrictive covenants and other documentation will be required as a result of
fulfilling the terms, conditions, purposes and goals of this Agreement, and the
Parties agree to work in good faith to prepare and then execute such other legal
instruments that are required to satisfy and effectuate the terms, conditions,
purposes and goals of this Agreement.
9. Uncontrollable Circumstances and Time Periods. Neither party shall be
obligated to perform or fulfill a particular duty or responsibility within the
time periods specified herein if such performance is delayed as a result of an
“Uncontrollable Circumstance,” which shall mean an act which is beyond the
reasonable control of the party relying thereon and shall only include (i) acts
of God, such as storm, hurricane, flood or earthquake; (ii) civil disturbances,
such

 



--------------------------------------------------------------------------------



 



as riots, revolutions, rebellion or insurrections; (iii) acts of terrorism;
(iv) accidents or disruptions, such as fire or explosions; and (v) labor
difficulties, such as strikes, lockouts or sabotage. During the occurrence of an
Uncontrollable Circumstance, each party will take reasonable steps to continue
performance of its obligations to the extent possible. If an Uncontrollable
Circumstance presents or delays a party’s performance, the party claiming an
Uncontrollable Circumstance shall notify the other in writing as soon as
reasonably possible of the commencement of such Uncontrollable Circumstance, the
nature of the Uncontrollable Circumstance, its impact and its anticipated
duration, and a proposed date for completion of the party’s performance. The
Parties shall then mutually agree to the establishment of new time periods for
the performance of the duty or responsibility that was delayed by the
Uncontrollable Circumstance. As soon as reasonably possible following the
termination of the Uncontrollable Circumstance, the party claiming an
Uncontrollable Circumstance shall provide the other with written notice of its
termination.
10. FAA Review Required. The Parties agree that this Agreement is subject to
written acknowledgement by the FAA that the Agreement is consistent with FAA
rules and guidelines applicable to the District’s current and future federal
obligations, and such acknowledgement shall be attached to this Agreement as
Exhibit E. The Parties acknowledge that the District is expected to enter into
FAA grant assurances or other federal agreements in the future to support the
development or operation of the Airport Property as provided under federal law
and that in the event that the provisions of such agreements conflict with

 



--------------------------------------------------------------------------------



 



Sections 3 through 14 of this Agreement, the provisions of such agreements shall
control.
11. Subsequent Transfers. Other than the transfer of the Airport Property to
another governmental authority or entity (“public entity”) as the airport
sponsor, (a) if at any time the District desires to assign, sell, transfer,
convey, lease (other than an Exempt Lease, as defined in subparagraph (e) below)
or grant (“Transfer”) all or any portion of the District’s right, title or
interest in or to the Airport Property (the “Offered Land”) to a non-public
entity, then the District shall submit a written notice (the “Transfer Notice”)
of such intention to JOE. The Transfer Notice shall disclose the Offered Land
proposed to be Transferred, the terms and conditions, and the proposed price.
The Transfer Notice shall further state that, in accordance with the provisions
of this Agreement, all but not less than all of the Offered Land may be
Transferred to JOE for the price and upon the other terms and conditions set
forth therein. Within 30 days of its receipt of the Transfer Notice, JOE will
notify the District in writing (the “JOE Notification”) if it desires to accept
the Transfer of the Offered Land on the terms, conditions and price set forth in
the Transfer Notice or if it is willing to purchase or lease, as applicable, the
Offered Land on different terms and conditions or at a different price, which
shall be indicated in the JOE Notification. If JOE accepts on the terms,
conditions and price set forth in the Transfer Notice, the Offered Land shall be
transferred to JOE on such terms, conditions and price as set forth in
subparagraph (d) below. If JOE indicates different terms, conditions or price,
JOE and the District shall negotiate in good faith the terms, conditions and
price

 



--------------------------------------------------------------------------------



 



of the Transfer. If JOE and the District agree upon terms, conditions and price
within 60 days (the “Negotiation Period”), the Offered Land shall be transferred
to JOE at the agreed upon terms, conditions and price as set forth in
subparagraph (d) below, provided such terms, conditions and price specified in
the transfer notice are at Fair Market Value.
(b) If JOE does not send a JOE Notification to the District within the 30 day
period specified above or if JOE and the District do not agree upon terms,
conditions and price within the Negotiation Period, the Offered Land may be
Transferred to a third party at any time within 180 days after the date of the
Transfer Notice on terms, conditions and price not more favorable than those
specified in the Transfer Notice or after the expiration of the Negotiation
Period on terms, conditions and price not more favorable than the terms,
conditions and price indicated in the JOE Notification, as the case may be. Any
Offered Land not Transferred within such 180-day period shall continue to be
subject to the requirements set forth in this paragraph 11. In connection with
such Transfer, any third party transferee shall agree to be bound by the terms
of this paragraph 11.
(c) Prior to any transfer of Offered Land by sale or conveyance, the District,
as airport sponsor, shall obtain authorization from the FAA for the transfer of
the Offered Land and a release from the federal obligations related to the
property. Prior to the conversion of any previously identified aeronautical
property to a non-aeronautical use, the District, as airport sponsor, shall
obtain authorization from

 



--------------------------------------------------------------------------------



 



the FAA for any land use changes and obtain any necessary releases from federal
obligations related to the property.
(d) The Transfer of the Offered Land to JOE shall be made 30 days following
JOE’s acceptance (or if such 30th day is not a business day, on the next
succeeding business day); provided authorization for any disposal or release of
the federal obligations for the Offered Land has been provided to the District
by the FAA. Such Transfer shall be effected by the District’s delivery to JOE of
a Special Warranty Deed or lease, as the case may be, against payment to the
District by JOE of the price in accordance with the Transfer Notice or as agreed
upon by JOE and the District during the 60 day negotiation period.
(e) An “Exempt Lease” shall mean a lease (i) for an in terminal use, or (ii) for
aeronautical services or aviation or aviation support facilities (including,
without limitation, passenger air carrier services, air cargo and air courier
services where such operation requires direct runway access, air ambulance
services, air charters, aircraft and flight support services necessary to
support the operation of aircraft, air traffic control facilities, fuel storage
facilities, aircraft and aircraft component manufacturing and assembly where
such operation requires direct runway access, aircraft and aircraft component
research and development facilities where such operation requires direct runway
access, pilot training and flight schools, aircraft rental and sightseeing,
aerial photography and surveying, crop dusting and other agricultural
applications, aerial advertising and banner towing, aircraft and aircraft
component sales and services where such operation requires direct runway access,
sale of aviation petroleum products, repair and

 



--------------------------------------------------------------------------------



 



maintenance of aircraft and aircraft components where such operation requires
direct runway access, aircraft tie down and storage, corporate and private
hangar facilities, aerial firefighting, power line or pipeline patrol, fixed
base operation services, airport parking facilities, and rental car storage and
service facilities.
(f) Notwithstanding the foregoing, the provisions of this Paragraph 11 shall
expire at the end of the fiftieth (50th) year following the Closing Date.
(g) Notwithstanding the foregoing, the provisions of this Paragraph 11 shall not
be construed to grant approval to the District to transfer its interest as the
sponsor of the Airport to JOE.
(h) Notwithstanding the foregoing, a lease for any use with a term, including
renewals, of less than ten (10) years shall also be considered an Exempt Lease.
12. No Naming Rights. Although JOE shall have the right to disclose to the
general public the charitable contributions contemplated and effectuated by this
Agreement, JOE shall have no rights with respect to the name of the Airport
Property and/or any improvements that are located thereon. A suitable tangible
acknowledgement of JOE’s charitable contribution with respect to the Airport
Property may be placed in one or more locations at or near the Airport, but only
if and to the extent that the District so agrees.
13. Closing Costs. All closing costs related to the transfer of land set forth
in this Agreement shall be paid for by the District, except as otherwise
provided in paragraph 5. Such costs include surveys, title commitments,
recording fees, and document stamps.

 



--------------------------------------------------------------------------------



 



14. Donation of Land “As Is”. The Airport Property and Mitigation Lands shall be
donated in “as is” condition with no obligation on the part of JOE to undertake
any improvements or to clear any exceptions to title. The Airport Property and
Mitigation Lands shall be donated free of any mortgages or financial liens.
15. Successors and Assigns. This Agreement shall be binding on the Parties
respective successors and assigns.
SIGNATURES
PANAMA CITY-BAY COUNTY AIRPORT AND INDUSTRIAL DISTRICT

         
By:
  /s/ Joseph K. Tannehill
 
Name: Joseph K. Tannehill    
 
  Title: Chairman    

THE ST. JOE COMPANY

         
By:
  /s/ Peter S. Rummell
 
Name: Peter S. Rummell    
 
  Title: Chairman and CEO    

 



--------------------------------------------------------------------------------



 



Exhibit A
Description of Airport Property

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [b83631b8363103.gif]

A BOUNDARY SURVEY OF PROPOSED PANAMA CITY AIRPORT

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [b83631b8363104.gif]

 



--------------------------------------------------------------------------------



 



Exhibit B
IMPROVEMENTS

I.   Improvements: The District will construct and implement airport facility
improvements in substantial compliance with the draft ALP prepared by Bechtel
Infrastructure Corporation dated June 2, 2004, as such ALP may be modified by
the District and approved by the FAA from time to time, a copy of which is
attached hereto as EXHIBIT F. The ALP will depict initial development and future
facility requirements based on a forecast of aviation demand. The Improvements
will include the construction of runways (as disclosed in the FAA Record of
Decision and in any subsequent environmental permit approvals issued by the
Florida Department of Environmental Protection and the U.S. Army Corps of
Engineers), taxiway, terminal building, street and roads, utilities, the Access
Road and Utilities, as described in paragraph 3 of the Agreement and other such
infrastructure and facilities necessary for the operation of a public commercial
service airport at a service level that is equal to or greater than that
provided at the Existing Airport and as more specifically set forth in EXHIBIT
F.

II.   Land-Use: Any use permitted in Section 12A Airport Subelement of the Bay
County Comprehensive Plan as adopted by the Bay County Commission on
December 11, 2003 attached hereto as EXHIBIT G shall be permitted.
Notwithstanding the foregoing, all residential uses shall be prohibited on the
Airport Property.

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [b83631b8363105.gif]

A BOUNDARY SURVEY OF PANAMA CITY AIRPORT MITIGATION SITE

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [b83631b8363106.gif]

SECTION 18. TOWNSHIP 2 SOUTH, RANGE 14 WEST; AND SECTIONS 7 THROUGH 28, AND
SECTIONS 34 AND 35, TOWNSHIP 2 SHOUTH, RANGE 15 WEST; AND SECTIONS 1,2,3,11, AND
12, TOWNSHIP 3 SOUTH, RANGE 15 WEST; AND SECTIONS 12, 13, AND 24, TOWNSHIP 2
SOUTH, RANGE 16 WEST, BAY COUNTY, FORIDA

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [b83631b8363107.gif]

SECTION 18. TOWNSHIP 2 SOUTH, RANGE 14 WEST; AND SECTIONS 7 THROUGH 28, AND
SECTIONS 34 AND 35, TOWNSHIP 2 SHOUTH, RANGE 15 WEST; AND SECTIONS 1,2,3,11, AND
12, TOWNSHIP 3 SOUTH, RANGE 15 WEST; AND SECTIONS 12, 13, AND 24, TOWNSHIP 2
SOUTH, RANGE 16 WEST, BAY COUNTY, FORIDA

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [b83631b8363108.gif]

SECTION 18. TOWNSHIP 2 SOUTH, RANGE 14 WEST; AND SECTIONS 7 THROUGH 28, AND
SECTIONS 34 AND 35, TOWNSHIP 2 SHOUTH, RANGE 15 WEST; AND SECTIONS 1,2,3,11, AND
12, TOWNSHIP 3 SOUTH, RANGE 15 WEST; AND SECTIONS 12, 13, AND 24, TOWNSHIP 2
SOUTH, RANGE 16 WEST, BAY COUNTY, FORIDA

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [b83631b8363109.gif]

SECTION 18. TOWNSHIP 2 SOUTH, RANGE 14 WEST; AND SECTIONS 7 THROUGH 28, AND
SECTIONS 34 AND 35, TOWNSHIP 2 SHOUTH, RANGE 15 WEST; AND SECTIONS 1,2,3,11, AND
12, TOWNSHIP 3 SOUTH, RANGE 15 WEST; AND SECTIONS 12, 13, AND 24, TOWNSHIP 2
SOUTH, RANGE 16 WEST, BAY COUNTY, FORIDA

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [b83631b8363110.gif]

SECTION 18. TOWNSHIP 2 SOUTH, RANGE 14 WEST; AND SECTIONS 7 THROUGH 28, AND
SECTIONS 34 AND 35, TOWNSHIP 2 SHOUTH, RANGE 15 WEST; AND SECTIONS 1,2,3,11, AND
12, TOWNSHIP 3 SOUTH, RANGE 15 WEST; AND SECTIONS 12, 13, AND 24, TOWNSHIP 2
SOUTH, RANGE 16 WEST, BAY COUNTY, FORIDA

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [b83631b8363111.gif]

SECTION 18. TOWNSHIP 2 SOUTH, RANGE 14 WEST; AND SECTIONS 7 THROUGH 28, AND
SECTIONS 34 AND 35, TOWNSHIP 2 SHOUTH, RANGE 15 WEST; AND SECTIONS 1,2,3,11, AND
12, TOWNSHIP 3 SOUTH, RANGE 15 WEST; AND SECTIONS 12, 13, AND 24, TOWNSHIP 2
SOUTH, RANGE 16 WEST, BAY COUNTY, FORIDA

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [b83631b8363112.gif]

ACCESS ROAD EXHIBIT D PANAMA CITY-BAY COUNTY INTERNATIONAL AIRPORT PROPERTY
APPROX. 4000 ACRES

SR79 ACCESS ROAD CR388 ACCESS ROAD PANAMA CITY-BAY COUNTY INTERNATIONAL AIRPORT
EXHIBIT: D PROJECT: 2003.025.01 DATE: SEPT. 21,2005

 



--------------------------------------------------------------------------------



 



Exhibit E

     
(LOGO) [b83631b8363113.gif]
U.S. Department
of Transportation

Federal Aviation
Administration

  Orlando Airports District Office
5950 Hazeltine National Dr., Suite 400
Orlando, FL 32822-5003

Phone: (407) 812-6331
Fax: (407) 812-6978

August 16, 2006
Mr. Randall S. Curtis, A.A.E.
Executive Director
Panama City-Bay County International Airport
3173 Airport Road, Box A
Panama City, FL 32405
Dear Mr. Curtis:

          RE:   Panama City-Bay County International Airport; Panama City, FL
Proposed Land Donation Agreement

We have reviewed the FINAL version of the land donation agreement proposed
between the Panama City-Bay County Airport industrial District and the St. Joe
Corporation that you transmitted electronically on August 9, 2006. The Federal
Aviation Administration has no objection to the proposed agreement.
Sincerely
(SIGNATURE) [b83631b8363114.gif]
Matthew J. Thys
Assistant Manager

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [b83631b8363115.gif]

AIRPORT LAYOUT PLAN EXHIBIT F

 



--------------------------------------------------------------------------------



 



Exhibit G
SECTION 12A AIRPORT SUBELEMENT

                      Public Purpose (PP)/ Objective   Policies   Performance
Measure (PM) General   General   General
12A.1: The relocated airport will provide improved aviation infrastructure and
eliminate the physical constraints to commercial air service and aviation
related industrial development in Bay County.
  12A.1: The relocated Panama City — Bay County international Airport shall be
planned as an integral and compatible land use component of the West Bay Sector
Plan. (Section 163.3245 (3)(b)1, Florida Statutes). (12.9.1)


12A.2: To relocate the Panama City-Bay County International Airport to an
appropriate site in unincorporated north- central Bay County in accordance with
FAA regulations and restricted military airspace, while ensuring the
compatibility of surrounding land uses, providing mitigation for impacts to
environmental resources, and ensuring the safety of commercial and general
aviation aircraft.
 
12A.2: Location criteria for the airport shall include:   
a. The proposed airport shall be located outside of restricted military airspace
with runways oriented to provide the required 95 percent wind coverage.
(12.9.1.a)  
b. The Airport/Industrial District land use category and the Airfield
Compatibility Use Special Treatment Zone shall be planned as an integral part of
the West Bay Sector Plan to avoid land use conflicts while meeting FAA
guidelines.
(12.9.1.b.1)  
c. Land uses that are not compatible with airport

      12-39   HEADING 2010: CHARTING OUR COURSE
BAY COUNTY COMPREHENSIVE PLAN
BCC APPROVED 12/11/03

 



--------------------------------------------------------------------------------



 



     
SECTION 12A
  AIRPORT SUBELEMENT

                  Public Purpose (PP)/ Objective   Policies   Performance
Measure (PM) General   General   General
 
  12A.2.c: (cont.) operations shall be located outside of the Airfield
Compatibility Use Special Treatment Zone. Such development shall be designed and
located so as not to violate FAA standards or regulations. (12.9 1, b.3)    
 
 
d. The airport site shall include industrial, commercial, retail, services and
office uses and facilities to serve the needs of the aviation community.
(12.9.1.C)    
 
     
 
  e. Industrial and commercial uses approved in the West Bay Specific Area
Plans, and compatible with the operation of the airport, may be transferred to
the airport site as authorized during the development review and approval
process so long as no additional impacts occur to regional roads, utilities, or
facilities. (13.9.J.c.1)    
 
 

f. The airport shall be located over five miles from the    

      12-40   HEADING 2010: CHARTING OUR COURSE
BAY COUNTY COMPREHENSIVE PLAN
BCC APPROVED 12/11/03

 



--------------------------------------------------------------------------------



 



     
SECTION 12A
  AIRPORT SUBELEMENT

                  Public Purpose (PP)/ Objective   Policies   Performance
Measure (PM) General   General   General
 
  g. 12A.2.f (cont.) Steelfield Landfill, a wildlife attractor, as required by
FAA regulations to ensure safe movement of aircraft while on approach to the
airport and on the ground. (12.9.3.a.1)    
 
       
 
  h. The airport runways shall be located no closer than one mile from the Pine
Log State Forest to avoid conflicts between aircraft approaching or departing
the airport and the resource management activities in the Forest. 12.9.3.a.2)  
 
 
       
 
  i. Land uses adjacent to the airport DSAP shall allow uses and activities
consistent with and compatible to related activities.    
 
       
 
  j. Land uses and activities which support airport activities shall be located
proximate to the airport DSAP to ensure compatibility and adequate services.    

      12-41   HEADING 2010: CHARTING OUR COURSE     BAY COUNTY COMPREHENSIVE
PLAN     BCC APPROVED 12/11/03

 



--------------------------------------------------------------------------------



 



     
SECTION 12A
  AIRPORT SUBELEMENT

                  Public Purpose (PP)/ Objective   Policies   Performance
Measure (PM) General   General   General
 
  12A.3: An Airfield Compatibility Use Special Treatment zone within 10,000 feet
around runways shall be established as part of the West Bay. Sector Plan which
shall in addition to established critera, govern development” (12.9.1.b)

12A.3.1: Land uses within the 10,000-foot Airfield Compatibility Use Special
Treatment Zone may include the Regional Employment Center, Airport/Industrial,
and Business Center, all of which shall be compatible with the airport use and
the day-to-day operations of the airport. Other uses shad be compatible with any
applicable height, noise and safety restrictions including airport zoning
regulations. Consistent with Table 12A, no residential development is allowed in
the Regional Employment center or Business Center Future Land Use categories.
(12.9.1.b.2)

12A.3.2: Land uses within this zone shall   PM: Bay County shall include the
Airport and Industrial District in the review of any land use and land
development applications within the Airfield Compatibility Use Special Treatment
Zone. In this zone, the District shall be included as any Technical Review
Committee recipient of applications for development review.

      12-42   HEADING 2010: CHARTING OUR COURSE     BAY COUNTY COMPREHENSIVE
PLAN     BCC APPROVED 12/11/03

 



--------------------------------------------------------------------------------



 



     
SECTION 12A
  AIRPORT SUBELEMENT

                  Public Purpose (PP)/ Objective   Policies   Performance
Measure (PM) General   General   General
 
  be subject    
 
       
 
  12A.3.2 (cont). to state statutory regulations and any FAA guidelines
regarding height of structures, open water ponds, and wildlife attractants.
(12.9.3.a.3)    
 
       
 
  12A.4: After 2023, the Panama City-Bay County Airport and Industrial District
shall amend the Airport DSAP to include the proposed 20-year development
program, This analysis shall be prepared in accordance with applicable state and
local regulations. (12.9.1.d)    
 
       
12A.5: To adequate monitor the forecasts and assumptions of the Airport Detailed
Specific Area Plan.
  12A.5: The Airport and Industrial District shall prepare and submit an annual
report in conjunction with the West Bay Annual Report to the Bay County
Development Services Department and the Florida Department of Community Affairs,
beginning one year after the date of this any development order approval. The
annual report shall include, at a minimum, a complete response to the following:
  PM: The preparation and distribution of this report to the Bay County
Development Services Department and the Florida Department of Community Affairs.

PP: To ensure the Airport development activity is adequately represented in the
Capital Improvements Program.  
 
       a. A summary of the development    

HEADING 2010: CHARTING OUR COURSE
BAY COUNTY COMPREHENSIVE PLAN
BCC APPROVED 12/11/03
12-43

 



--------------------------------------------------------------------------------



 



     
SECTION 12A
  AIRPORT SUBELEMENT

                  Public Purpose (PP)/ Objective   Policies   Performance
Measure (PM) General   General   General
 
  activities conducted during the reporting year.    
 
       
 
  b. An assessment of the District’s compliance with the specific conditions and
provisions of approval contained in the development order.    
 
       
 
  c. Identification of any amendments or deviations from the development order.
   
 
       
 
  d. Copies of any reports submitted to federal or state agencies regarding
environmental or aviation permits and approvals.    
 
       
 
  e. A summary of monitoring data or reports, for the reporting years, relating
to transportation, water use, and wastewater generation.    
 
       
 
  f. In order to insure that affordable housing is located in proximity to jobs
and important community services, the Airport DSAP shall perform an affordable  
 

HEADING 2010: CHARTING OUR COURSE
BAY COUNTY COMPREHENSIVE PLAN
BCC APPROVED 12/11/03
12-44

 



--------------------------------------------------------------------------------



 



     
SECTION 12A
  AIRPORT SUBELEMENT

                  Public Purpose (PP)/ Objective   Policies   Performance
Measure (PM) General   General   General
 
 
housing study in the annual report based 12A.5.f (cont.) on the criteria
applicable at that time. If need is demonstrated, the Panama City-Bay County
International Airport and Industrial District will work wit the landowners in
the area to address the identified need.
   
 
       
 
 
g. A list of local, state, and federal permits obtained during the reporting
year including agency, type of permit, permit number, and purpose of each.
   
 
       
 
 
h. As a basis for the report, a fiscal analysis shall be completed to report on
activities to date.
   
 
       
 
  The report shall be submitted annually for ten years and every five years
thereafter.    
 
       
 
  12A.6: To further promote Policy 12.7.13. the airport shall use the following
requirements in development of the airport site:    

      12-45   HEADING 2010: CHARTING OUR COURSE     BAY COUNTY COMPREHENSIVE
PLAN     BCC APPROVED 12/11/03





--------------------------------------------------------------------------------



 



     
SECTION 12A
  AIRPORT SUBELEMENT

                  Public Purpose (PP)/ Objective   Policies   Performance
Measure (PM) General   General   General
12A.6: To incorporate water conservation measures and wastewater reuse
provisions on the airport site.
 
a. The airport and ancillary facilities shall employ potable water flow

12A.6.a (cont.) reduction fixtures in all public rest room facilities.

b. The airport shall use recycled water for the rental car wash facility.
Reclaimed water shall be used for irrigation of landscaped areas, when
sufficient volume becomes available.
   
 
       
 
  The Airport and Industrial District shall landscape common and public areas
with native or xeric vegetation to reduce irrigation water use.    

      12-46   HEADING 2010: CHARTING OUR COURSE     BAY COUNTY COMPREHENSIVE
PLAN     BCC APPROVED 12/11/03





--------------------------------------------------------------------------------



 



Attachment 2
File # 200708123, OR BK 3000 Page 1952, Recorded 12/03/2007 at 04:44 PM, Harold
Bazzel, Clerk Bay County, Florida Doc. D $0.70 Deputy Clerk RK Trans # 849478
PREPARED BY AND RETURN TO:
Bryan Duke, Esq.
Assistant General Counsel
The St. Joe Company
3800 Esplanade Way, Suite 100
Tallahassee, Florida 32308
SPECIAL WARRANTY DEED
     THIS INDENTURE, made this 29th day of November, 2007, between ST. JOE
TIMBERLAND COMPANY OF DELAWARE, L.L.C., a Delaware limited liability company,
successor by merger to St. Joe Timberland Company of Delaware, a Delaware
corporation, as successor by merger to St. Joe Timberland Company, a Florida
corporation, f/k/a St. Joseph Land and Development Company, a Florida
corporation (“Grantor”), having an address of 225 Riverside Drive, Suite 500,
Jacksonville, Florida 32202, in favor of PANAMA CITY-BAY COUNTY AIRPORT AND
INDUSTRIAL DISTRICT, an independent special district of the State of Florida
(“Grantee”), having an address of 3173 Airport Road, Panama City, Florida 32405.
     WITNESSETH, that Grantor, for and in consideration of ten dollars ($10) and
as a charitable contribution in connection with that certain Land Donation
Agreement by and between Grantor and Grantee, dated august 22, 2006, does hereby
grant, bargain, sell and convey unto Grantee, and its successors and assigns
forever, the following described land, situate, lying and being in Bay County,
Florida (the “Property”), more particularly described on Exhibit “A” attached
hereto and made a part hereof (the Property is further set forth on Exhibit “A”
as the “Airport Parcel” and the “Access Parcel”)
SUBJECT TO THE FOLLOWING USE RESTRICTION FOR THE PROPERTY:
The Property shall be occupied and used by the Grantee for the construction,
operation and maintenance of a federally-funded, grant-obligated, public-use
airport according to the requirements of applicable federal planning and
engineering standards and to the federally-approved Airport Layout Plan (“ALP”)
as more fully set forth in Exhibit “B” (the “Airport”).
SUBJECT TO THE FOLLOWING REVERSION RIGHTS WITH RESPECT TO THE PROPERTY:
In the event that (i) the Grantee elects to abandon or fails to diligently
pursue the relocation of the Airport, (ii) a final judicial decision renders the
relocation of the Airport infeasible, (iii) construction of the Airport has not
commenced within two years of the date of this

1



--------------------------------------------------------------------------------



 



Special Warranty Deed, or (iv) the Airport has not opened for public use within
five years of the date of this Special Warranty Deed, Grantor shall have the
right to cause the Property, in whole or in part (in Grantor’s sole discretion),
to revert back to Grantor, its successors or assigns, who thereupon may
immediately re-enter and take possession of the Property free and clear of all
claims, liens or encumbrances, including any of the Grantee; provided, however,
that Grantor shall reimburse the Federal Aviation Administration, the Florida
Department of Transportation and the Grantee for (i) any grant funds disbursed
by them for planning and construction of the Airport and (ii) any funds directly
expended by them to third par ties in connection with the construction of the
Airport.
SUBJECT TO THE FOLLOWING RIGHT OF FIRST REFUSAL WITH RESPECT TO THE PROPERTY:
If at any time the Grantee desires to assign, sell, transfer, convey, lease or
grant all or any portion of the Grantee’s right, title or interest in or to the
Property to a third party, then the Grantee shall submit a written notice of
such intention to Grantor. Thereafter the rights of Grantor and Grantee shall be
as set forth in Paragraph 11 of that certain Land Donation Agreement between
Panama City-Bay County Airport and Industrial District and The St. Joe Company
dated August 22, 2006. The provisions of this Right of First Refusal shall
expire at the end of the fiftieth (50th) year following the date of this Special
Warranty Deed.
SUBJECT TO THE FOLLOWING PERMITTED EXCEPTIONS WITH RESPECT TO THE PROPERTY:
Taxes and assessments for the year 2007 and subsequent years, which are not yet
due and payable; and
Terms and conditions contained in the Memorandum of Agreement (Wood Fiber
Agreement) as set forth in instrument recorded in Book 1993, Page 1950 (as to
lands lying in Section 7, Township 2 South, Range 15 West and lying within the
Southeast Quarter of the Southwest Quarter of Section 32, Township 1 South,
Range 15 West); and
Oil, gas and mineral reservations contained in instruments recorded in Deed Book
110, Page 371; Deed Book 116, Page 371; Deed Book 117, Page 232; Deed Book 132,
Page 479; Deed Book 121, Page 57; Subsurface Book 1, Page 55; Book 692, Page 44;
Book 879, Page 42; Book 944, Page 945; Book 1214, Page 389; Book 1711, Page 226;
Book 1747, Page 262; and Book 1288, Page 387; and
Notice of Claim as set forth in instrument recorded in Book 651, Page 731

2



--------------------------------------------------------------------------------



 



SUBJECT TO THE FOLLOWING EASEMENT RIGHTS WITH RESPECT TO THE AIRPORT PARCEL:
Grantee and Grantor agree that specific strategies to market the Airport and the
West Bay Area Sector Plan to attract new industries consistent with the uses
contemplated in the map and policies adopted by the Bay County Board of County
Commissioners known as “Chapter 12” of the Bay County Comprehensive Plan are
important. In order to facilitate these strategies, Grantee agrees that in the
event that Grantor sells or otherwise transfers real property adjacent to or
near the Property for the purpose of locating industries or businesses that
desire to have access to the facilities of the Airport, Grantee agrees to
provide such access consistent with the interest of the Grantee in ensuring the
safety and security of the airfield and providing for the financial
self-sustainability of the Airport. Notwithstanding the foregoing, the terms and
conditions of any such access, including the location of infrastructure, the
method of controlling access and assessment of access fees and the protection of
the ability of the Grantee to adhere to its federal obligations shall be subject
to the prior approval of the Federal Aviation Administration and shall be in
compliance with all applicable Federal Aviation Administration rules and the
Grantee’s federal grant obligations. The Grantee’s agreement to provide such
access shall also be subject to the laws administered by the Florida Department
of Environmental Protection and the United State Army Corps of Engineers
regulating development activities related to such access.
SUBJECT TO THE FOLLOWING RIGHTS WITH RESPECT TO THE ACCESS PARCEL:
The Grantee agrees to construct, in accordance with Florida Department of
Transportation construction standards and the roadway standards set forth in the
West Bay Detailed Specific Area Plan, a four-lane divided access road connecting
the Airport Parcel to County Road 388 over and across the Access Parcel (the
“Access Road”) and to provide utilities to the Airport Parcel as required to
operate the Airport. Grantor and Grantee each acknowledge that the funding of
the construction of the Access Road and utilities will be in accordance with all
applicable federal requirements. Grantor, its affiliates, successors and
assigns, shall have the right to use the Access Road for access to property
owned by Grantor or its affiliates, or their successors or assigns, adjacent to
the Property, and the Grantee hereby provides Grantor and its affiliates, or
their successors or assigns a perpetual non-exclusive easement for ingress and
egress over and across the Access Parcel and the Access Road. Grantor and its
affiliates, or their successors or assigns, shall also have the right, but not
the obligation, to receive water, sewer, gas, electrical and other utilities
service from the lines constructed in the Access Parcel or elsewhere on the
Property to provide service to the Property, provided that such lines have
sufficient capacity, beyond that required by the Grantee to operate the Airport
and to accommodate a reasonable amount of future expansion by the Grantee, for
the proposed use by Grantor and its affiliates, or their successors or assigns,
and Grantor and its affiliates, or their successors or assigns, agree to pay the
impact fees and user charges that are uniformly charged to other customers by
the provider of such water, sewer, gas, electrical or other utilities services.
Grantee shall cooperate with Grantor in increasing the capacity of water, sewer,
gas and other utilities

3



--------------------------------------------------------------------------------



 



service for use by Grantor and its affiliates, or their successors or assigns,
provided that Grantor and its affiliates, or their successors or assigns, shall
be responsible for the incremental cost for improvements beyond those that would
otherwise be constructed to meet the needs of the Airport. Grantor consents to
the subsequent transfer of the Access Property, after the Access Road is
constructed to the State of Florida or another governmental entity, provided
that the state or other governmental entity accepts the easement to Grantor and
agrees in writing to be bound by the obligations of the Grantee to Grantor and
its affiliates, or their successors or assigns, concerning the use of the Access
Property, the Access Road and the construction of utilities. Any such transfer
must comply with all applicable federal requirements. Grantor agrees that its
use of the Access Road shall not impede the ability of normal motor vehicle
traffic to enter or leave the Airport.
     AND Grantor does hereby fully warrant the title to the Property and will
defend the same against the lawful claims of all persons claiming by, through or
under Grantor (other then claims related to the Permitted Exceptions), its
successors and assigns, and not otherwise.
     IN WITNESS WHEREOF, Grantor has caused these presents to be duly executed
in its name and its seal to be hereto affixed by its undersigned officer
thereunto lawfully authorized the day and year first above written.

                  Witness:       GRANTOR:    
 
                        ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C.    
 
               
/s/ Michelle Mclntyre
 
Printed Name: Michelle Mclntyre
      By:   /s/ Peter S. Rummell
 
Peter S. Rummell    
 
          Chief Executive Officer    
 
               
/s/ Chris Corr
 
Printed Name: Chris Corr
               

STATE OF FLORIDA
COUNTY OF DUVAL
The foregoing instrument was acknowledged before me this 29th day of November,
2007, by Peter S. Rummell, as Chief Executive Officer of St. Joe Timberland
Company of Delaware, L.L.C., a Delaware limited liability company, on behalf of
the company, who is known to me personally or who produced                     
as identification.

         
 
  /s/ Michelle Mclntyre
 
Notary Public, County and State Aforesaid.    
 
  My commission expires:    

(SEAL) [b83631b8363117.gif]

4



--------------------------------------------------------------------------------



 



EXHIBIT “A”
A PARCEL OF LAND LYING IN SECTIONS 23, 24, 25, 26, 27, 35 AND 36, TOWNSHIP 1
SOUTH, RANGE 16 WEST, TOGETHER WITH SECTIONS 1, 2, 11 AND 12, TOWNSHIP 2 SOUTH,
RANGE 16 WEST, ALSO TOGETHER WITH SECTIONS 31 AND 32, TOWNSHIP 1 SOUTH, RANGE 15
WEST, AND TOGETHER WITH SECTIONS 5, 6 AND 7, TOWNSHIP 2 SOUTH, RANGE 15 WEST,
ALL BEING IN BAY COUNTY, FLORIDA AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:
COMMENCE AT THE SOUTHWEST CORNER OF SAID SECTION 2, TOWNSHIP 2 SOUTH, RANGE 16
WEST; THENCE S 88°52’52” E FOR 5245.43 FEET ALONG THE SOUTH LINE OF SAID SECTION
2 TO THE POINT OF BEGINNING; THENCE N 76° 16’44” W FOR 531.44 FEET TO THE POINT
OF CURVATURE OF A CURVE CONCAVE NORTHEASTERLY; THENCE NORTHWESTERLY ALONG THE
ARC OF SAID CURVE, HAVING A RADIUS OF 700.00 FEET AND A CHORD BEARING OF N
48°08’08” W, THROUGH A CENTRAL ANGLE OF 56°17’12”, FOR 687.67 FEET TO THE POINT
OF TANGENCY; THENCE N 19°59’32” W FOR 12,207.51 FEET TO THE POINT OF CURVATURE
OF A CURVE CONCAVE EASTERLY; THENCE NORTHERLY ALONG THE ARC OF SAID CURVE,
HAVING A RADIUS OF 700.00 FEET AND A CHORD BEARING OF N 11°47’26” E, THROUGH A
CENTRAL ANGLE OF 63°33’56”, FOR 776.60 FEET TO THE POINT OF TANGENCY; THENCE N
43°34’24” E FOR 642.36 FEET TO THE POINT OF CURVATURE OF A CURVE CONCAVE
SOUTHEASTERLY; THENCE NORTHEASTERLY ALONG THE ARC OF SAID CURVE, HAVING A RADIUS
OF 700.00 FEET AND A CHORD BEARING OF N 56°49’14” E THROUGH A CENTRAL ANGLE OF
26°29’40”, FOR 323.69 FEET TO THE POINT OF TANGENCY; THENCE N 70°04’04” E FOR
677.97 FEET; THENCE N 19°54’25” W FOR 260.27 FEET; THENCE N 89°47’50” E FOR
398.22 FEET; THENCE S 19°54’27” E FOR 260.27 FEET; THENCE N 69°58’30” E FOR
2,649.89 FEET TO THE POINT OF CURVATURE OF A CURVE CONCAVE NORTHWESTERLY; THENCE
NORTHEASTERLY ALONG THE ARC OF SAID CURVE, HAVING A RADIUS OF 475.00 FEET AND A
CHORD BEARING OF N 34°37’16” E, THROUGH A CENTRAL ANGLE OF 70°42’29”, FOR 586.19
FEET TO THE POINT OF TANGENCY; THENCE N 00°43’59” W FOR 492.74 FEET TO THE POINT
OF CURVATURE OF A CURVE CONCAVE SOUTHEASTERLY; THENCE NORTHEASTERLY ALONG THE
ARC OF SAID CURVE, HAVING A RADIUS OF 700.00 FEET AND A CHORD BEARING OF N
34°36’48” E, THROUGH A CENTRAL ANGLE OF 70°41’34”, FOR 863.68 FEET TO THE POINT
OF TANGENCY; THENCE N 69°57’35” E FOR 680.17 FEET; THENCE N 19°54’44” W FOR
260.27 FEET; THENCE N 69°56’58” E FOR 401.14 FEET; THENCE S 19°54’45” E FOR
260.27 FEET; THENCE N 70°03’20” E FOR 674.27 FEET TO THE POINT OF CURVATURE OF A
CURVE CONCAVE SOUTHERLY; THENCE EASTERLY ALONG THE ARC OF SAID CURVE, HAVING A
RADIUS OF 700.00 FEET AND A CHORD BEARING OF N 83°14’36” E, THROUGH A CENTRAL
ANGLE OF 26°22’31”, FOR 322.24 FEET TO THE POINT OF TANGENCY; THENCE S 83°34’08”
E FOR 648.07 FEET TO THE POINT OF CURVATURE OF A CURVE CONCAVE SOUTHWESTERLY;
THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE, HAVING A RADIUS OF 700.00 FEET
AND A CHORD BEARING OF S 51°47’25” E, THROUGH A CENTRAL ANGLE OF 63°33’28”, FOR
776.50 FEET TO THE POINT OF TANGENCY; THENCE S 20°00’41” E FOR 8,434.67 FEET TO
THE POINT OF CURVATURE OF A CURVE CONCAVE NORTHEASTERLY; THENCE SOUTHEASTERLY
ALONG THE ARC OF SAID CURVE, HAVING A RADIUS OF 475.00 FEET AND A CHORD BEARING
OF S 35°12’17” E, THROUGH A CENTRAL ANGLE OF 30°23’12”, FOR 251.91 FEET TO THE
POINT OF TANGENCY; THENCE S 50°23’53” E FOR 1,790.59 FEET TO THE POINT OF
CURVATURE OF A CURVE CONCAVE NORTHERLY; THENCE EASTERLY ALONG THE ARC OF SAID
CURVE, HAVING A RADIUS OF 475.00 FEET AND A CHORD BEARING OF N 77°22’19” E,
THROUGH A CENTRAL ANGLE OF 104°27’38”, FOR 866.01 FEET; THENCE N 25°08’30” E FOR
2,011.71 FEET TO A POINT OF CURVATURE CONCAVE SOUTHERLY; THENCE EASTERLY ALONG
THE ARC OF SAID CURVE, HAVING A RADIUS OF 700.00 FEET AND A CHORD BEARING OF N
72°35’29” E, THROUGH A CENTRAL ANGLE OF 94°53’58”, FOR 1,159.42 FEET; THENCE S
59°57’32” E FOR 730.81 FEET; THENCE N 29°28’37” E FOR 261.56 FEET; THENCE S
60°04’01” E FOR 401.40 FEET; THENCE S 30°04’41” W FOR 263.09 FEET; THENCE S
59°59’55” E FOR 666.26 FEET TO THE POINT OF CURVATURE OF A CURVE CONCAVE
SOUTHWESTERLY; THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE, HAVING A RADIUS
OF 700.00 FEET AND A CHORD BEARING OF S 47°30’49” E, THROUGH A CENTRAL ANGLE OF
24°58’13”, FOR 305.07 FEET TO THE POINT OF TANGENCY; THENCE S 35°01’42” E FOR
800.12 FEET TO THE POINT OF CURVATURE OF A CURVE CONCAVE WESTERLY; THENCE
SOUTHERLY ALONG THE ARC OF SAID CURVE, HAVING A RADIUS OF 700.00 FEET AND A
CHORD BEARING OF S 02°30’43” E, THROUGH A CENTRAL ANGLE OF 65°01’58”, FOR 794.53
FEET TO THE POINT OF TANGENCY; THENCE S 30°00’16” W FOR 7,527.80 FEET TO THE
POINT OF CURVATURE OF A CURVE CONCAVE NORTHWESTERLY; THENCE SOUTHWESTERLY ALONG
THE ARC OF SAID CURVE, HAVING A RADIUS OF 700.00 FEET AND A CHORD BEARING OF S
50°00’48” W, THROUGH A CENTRAL ANGLE OF 40°01’03”, FOR 488.91 FEET TO THE POINT
OF TANGENCY; THENCE S 70°01’19” W FOR 1,183.62 FEET; THENCE S 17°59’39” E FOR
69.94

 



--------------------------------------------------------------------------------



 



FEET; THENCE S 69°47’17” W FOR 396.32 FEET; THENCE N 20°26’08” W FOR 71.01 FEET;
THENCE S 69°57’31” W FOR 1,392.62 FEET TO THE POINT OF CURVATURE OF A CURVE
CONCAVE NORTHEASTERLY; THENCE NORTHWESTERLY ALONG THE ARC OF SAID CURVE, HAVING
A RADIUS OF 563.00 FEET AND A CHORD BEARING OF N 65°01’47” W, THROUGH A CENTRAL
ANGLE OF 90°01’23”, FOR 884.59 FEET TO THE POINT OF TANGENCY; THENCE N 20°01’05”
W FOR 1,975.04 FEET; THENCE S 69°57’00” W FOR 2,643.59 FEET; THENCE S 19°55’23”
E FOR 260.28 FEET; THENCE S 70°26’39” W FOR 400.03 FEET; THENCE N 19°35’21” W
FOR 260.28 FEET; THENCE S 69°58’02” W FOR 679.58 FEET TO THE POINT OF CURVATURE
OF A CURVE CONCAVE NORTHERLY; THENCE WESTERLY ALONG THE ARC OF SAID CURVE,
HAVING A RADIUS OF 700.00 FEET AND A CHORD BEARING OF S 86°50’39” W, THROUGH A
CENTRAL ANGLE OF 33°45’13”, FOR 412.38 FEET TO THE POINT OF TANGENCY; THENCE N
76°16’44” W FOR 121.59 FEET TO THE WEST LINE OF SECTION 12, TOWNSHIP 2 SOUTH,
RANGE 16 WEST; THENCE ALONG SAID WEST LINE OF SECTION 12, N 01°13’57” E FOR 8.54
FEET TO THE NORTHWEST CORNER OF SAID SECTION 12; THENCE ALONG THE SOUTH LINE OF
SECTION 2, TOWNSHIP 2 SOUTH, RANGE 16 WEST, N 88°52’52” W FOR 38.20 FEET TO THE
POINT OF BEGINNING.
TOGETHER WITH A 240 FOOT ACCESS ROAD RIGHT OF WAY DESCRIBED AS FOLLOWS:
A PARCEL OF LAND LYING IN SECTIONS 1, 12 AND 13, TOWNSHIP 2 SOUTH, RANGE 16
WEST, BEING IN BAY COUNTY, FLORIDA AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:
COMMENCE AT THE SOUTHWEST CORNER OF SECTION 2, TOWNSHIP 2 SOUTH, RANGE 16 WEST,
BAY COUNTY, FLORIDA; THENCE ALONG THE SOUTH LINE OF SAID SECTION 2, S 88°52’52”
E, 5245.43 FEET; THENCE S 76°16’44” E, 160.72 FEET TO A POINT OF CURVATURE OF A
CURVE CONCAVE TO THE NORTH; THENCE EASTERLY ALONG THE ARC OF SAID CURVE, 412.38
FEET, THROUGH A CENTRAL ANGLE OF 33°45’13”, HAVING A RADIUS OF 700.00 FEET AND A
CHORD BEARING AND DISTANCE OF N 86°50’39” E, 406.44 FEET; THENCE N 69°58’02” E,
679.56 FEET; THENCE S 19°55’21” E, 260.28 FEET; THENCE N 70°26’39” E, 400.03
FEET; THENCE N 19°55’23” W, 260.28 FEET; THENCE N 69°57’00” E, 1933.22 FEET TO
THE POINT OF BEGINNING; THENCE CONTINUE N 69°57’00” E, 240.00 FEET; THENCE S
20°00’00” E, 157.55 FEET TO A POINT OF CURVATURE OF A CURVE CONCAVE TO THE WEST;
THENCE SOUTHERLY ALONG THE ARC OF SAID CURVE, 1391.53 FEET, THROUGH A CENTRAL
ANGLE OF 26°24’01”, HAVING A RADIUS OF 3020.00 FEET AND A CHORD BEARING AND
DISTANCE OF S 06°48’00” E, 1379.25 FEET; THENCE S 06°24’01” W, 517.30 FEET TO A
POINT OF CURVATURE OF A CURVE CONCAVE TO THE EAST; THENCE SOUTHERLY ALONG THE
ARC OF SATO CURVE, 1144.65 FEET, THROUGH A CENTRAL ANGLE OF 23°35’29”, HAVING A
RADIUS OF 2780.00 FEET AND A CHORD BEARING AND DISTANCE OF S 05°23’43” E,
1136.58 FEET; THENCE S 17°11’28” E, 3414.24 FEET TO THE NORTHERLY RIGHT OF WAY
LINE OF COUNTY ROAD 388 AS SHOWN ON FLORIDA DEPARTMENT OF TRANSPORTATION RIGHT
OF WAY MAP SECTION NUMBER 4607-101; THENCE ALONG SAID RIGHT OF WAY LINE, S
71°51’24” W, 240.03 FEET; THENCE LEAVING SAID RIGHT OF WAY LINE, N 17°11’28” W,
3418.23 FEET TO A POINT OF CURVATURE OF A CURVE CONCAVE TO THE EAST; THENCE
NORTHERLY ALONG THE ARC OF SAID CURVE, 1243.47 FEET, THROUGH A CENTRAL ANGLE OF
23°35’29”, HAVING A RADIUS OF 3020.00 FEET AND A CHORD BEARING AND DISTANCE OF N
05°23’43” W, 1234.71 FEET; THENCE N 06°24’01” E, 517.30 FEET TO THE POINT OF
CURVATURE OF A CURVE CONCAVE TO THE WEST; THENCE NORTHERLY ALONG SAID CURVE,
1280.94 FEET, THROUGH A CENTRAL ANGLE OF 26°24’01”, HAVING A RADIUS OF 2780.00
FEET AND A CHORD BEARING AND DISTANCE OF N 06°48’00” W, 1269.64 FEET; THENCE N
20°00’00” W, 157.99 FEET, TO THE POINT OF BEGINNING.

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
(AIRPORT LAYOUT PLAN) [b83631b8363116.gif]

 